      Case 2:18-cv-00028 Document 27 Filed in TXSD on 10/23/18 Page 1 of 1
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 October 23, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

RONNIE W. WATKINS, et al,                       §
                                                §
        Plaintiffs,                             §
VS.                                             §   CIVIL ACTION NO. 2:18-CV-028
                                                §
UNION PACIFIC RAILROAD                          §
COMPANY,                                        §
                                                §
        Defendant.                              §

                                  FINAL JUDGMENT

       Pursuant to the parties’ Agreed Stipulation of Dismissal (D.E. 26), the Court

enters final judgment dismissing this action.

       ORDERED this 23rd day of October, 2018.


                                                ___________________________________
                                                NELVA GONZALES RAMOS
                                                UNITED STATES DISTRICT JUDGE




1/1
